Title: Isaac Smith Jr. to Abigail Adams, 30 October 1787
From: Smith, Isaac Jr.
To: Adams, Abigail


        
          [30 October 1787]
          my dear Mrs Adams
        
        The last year I acquainted you with the death of my mother, & I am sorry that I have now to inform you of that of my father, an event which has renewed my griefs, & will again excite your sympathetic feelings.
        If any person bid fair for length of years, I thought this was the Case with my late valuable parent, but heaven it seems, to whose decisions it becomes us always humbly to submit, as wise & fit, had determined that he should not long survive my dear mother, sorrow for the loss of whom, accompained with much inward anxiety for the welfare of his family, which he knew he should not leave in such easy & happy circumstances, as he wished to do, & as he once supposed it was in his power to have done, preyed upon his vitals & proved the means of bringing his days to a period, I ought not to say too soon, but sooner than I had flatter’d myself they would have ended, & sooner than the good wishes of his friends in general would have extended them. He had lived long enough to answer the great purposes of life; with the partner of his cares, with your own excellent & kind parents, whom I consider’d too in some sort as mine, & with other of our dear relatives & friends, who have been taken from us, in your absence, he is gone to rest, & may it be my concern to follow him.
        I feel thankful, that I am not an infidel. When we once part with the Consolations of the Gospel, what support have we left, worthy to be mentioned, in such circumstances as those in which I am now placed? The idea of annihilation I Can never adopt. How pleasing the prospect of a revival, & how fond should we be of cherishing the thought of a reunion with our friends, with those among them more especially whom we have most highly esteemed, & of our being permitted to enjoy infinitely greater pleasure & satisfaction in the company of each other hereafter, than is possible here, where our happiness is so often liable to interruption, & is never free from some mixture of alloy. It was with the highest relish I read Dr Price’s dissertation on this subject some years ago, & as you frequently see this goodman, if you think it worth while to do so, I beg you will give my respects to him. With very different views of the probable Consequences of a revolution in America, from what he, & many others, whom I have known & respected, on both sides of the water, possest, I have yet at the same entertained the sincerest veneration for him. A vol. of his sermons has lately been received & read here with much approbation. I have not myself as yet been gratified with the perusal of them.—
        Of our political situation at present, you will hear eno’ from other quarters, & will therefore not expect any thing from me[.] We are on the eve I hope of a change for the better, b[ut I] would not undertake to say what events, the jealousy [. . .] ignorance, ambition, or restless disposition of individual [. . .] may produce in the course of a few months, the evils arising from which it may not be in the power of the wisest counsels to prevent.—
        If my father’s affairs are settled in such a manner, as to prevent the loss of it to his family, my brother, who is connected in marriage with a partner that makes us all happy, will take the house, & my sister Betsey will live with him. As to me, the College to which I have returned the third time, will be my home.— Mr Otis goes the next week to Congress, & leaves Mrs O. in a situation, in which she stands in need of comfort— Mr & mrs Atkinson with their little family have gone to New York— Chas. Storer is a resident at Passamaquoddy, & his sister Polly is with him either there, or in Nova Scotia.— You will please to remember me to Mr Adams, & Mrs Smith. I am, my dear Mrs A., with the greatest affection, Yours,
        I Smith
      